The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 12, 2014

                                    No. 04-13-00852-CR

                                Guadalupe Flores QUIROZ,
                                        Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR1774
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER
       The Appellant’s Motion for Suspension and Recalculation of Deadline for Filing brief is
hereby GRANTED. The Appellant’s brief is due March 12, 2014.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court